DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 121 as a divisional of US application Nos. 16/708,190 filed on 9 Dec. 2019 (US patent No. 11/034,647) and 13/493,490 filed on 11 Jun. 2012 (now US patent No. 10/640,457 and claims benefit under 35 USC 119(e) to US provisional application No.61/539,697 filed on 27 Sep. 2011.  US application No. 13/493,490 is a continuation in part of international application No. PCT/US2010/059925 filed on 10 Dec. 2010 and claims benefit under 35 USC 119(e) to US provisional application Nos. 61/363,009, 61/355,110, 61/354,964, 61/317,765, and 61/285,287 filed on 9 Jul. 2010, 15 Jun. 2010, 15 Jun. 2010, 26 Mar. 2010, and 10 Dec. 2009, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kundu et al. (US 2006/0167107 A1; published 27 Jul. 2006; see IDS filed on 3 Nov. 2021), in view of Payne et al. (US 2007/0135438 A1; published 14 Jun. 2007; IDS filed on 3 Nov. 2021) and Francis et al. (J. Alzheimer’s Dis.; published 29 Jul. 2009; see IDS filed 3 Nov. 2021).

	 Kundu et al. teach modulators (inhibitors/activators) of histone acetyltransferases (see title).  Kundu et al. teach the use of compounds of general formula I for activator molecules of histone acetyltransferases (see [0005]).  Kundu et al. teach CTPB 
    PNG
    media_image1.png
    57
    279
    media_image1.png
    Greyscale
 (see sheet 3).  The results indicate that CTPB specifically enhances the HAT activity of p300 (see [0011]).  Kundu et al. claim compounds of formula I wherein R1 may be H or C1 to C10-alkyl (see claim 5).  Kundu et al. teach methods of treating a patient suffering from diseases due to defects in gene regulation (see claims 11 to 13).
	Kundu et al. do not teach a method for treating a neurodegenerative disease such as AD or a method for increasing memory retention  or for increasing synaptic plasticity such as LTP in a subject, the method comprising administering a therapeutically effective amount of the pharmaceutical composition comprising the compound having the structure 
    PNG
    media_image2.png
    169
    170
    media_image2.png
    Greyscale
 optionally wherein the compound is a HCl salt.
	Payne et al. teach inhibitors of histone deacetylase for the treatment of disease (see title).  Payne et al. teach methods for treating neurodegenerative disorders (see abstract).  Payne et al. teach HATs (see [0003]).  Payne et al. teach that a terminal amine has been found to add to an already potent class of inhibitors the long-sought property of enhanced aqueous solubility and concomitant oral bioavailability (see [0005]).  Payne et al. teach the compound 
    PNG
    media_image3.png
    159
    402
    media_image3.png
    Greyscale
 (see example 2; [0233]).  Payne et al. teach therapeutically acceptable hydrochloric acid salts (see [0184], [0186).  Salts tend to be more soluble in aqueous or other protic solvents than are the corresponding free acid (see [0214]).  Payne et al. that the compounds of the invention may be administered orally or via injection at a dose of from 0.1 to 500 mg/kg per day.  The dose range for adult humans is generally from 5 mg to 2 g/day (see [0024]).  
	Francis et al. teach dysregulation of histone acetylation in the APP/PS1 mouse model of Alzheimer’s disease (see title).  Francis et al. teach that histone acetylation has been shown to be important both in hippocampal long-term potentiation and memory formation in mice.  We propose the hypothesis that epigenetic mechanisms are involved in the altered synaptic function and memory associated with AD.  Histone deacetylation inhibitors represent a new therapeutic target to effectively counteract disease progression (see abstract).  Francis et al. teach memory loss is the main symptom of AD (see pg. 131).  Francis et al. teach that HDAC inhibition can increase both learning and hippocampal LTP in association with a selective increase in histone acetylation (see pg. 136).  Francis et al. teach that results suggest that these effects from TSA are likely to be mediated by the reevaluation in H4 acetylation, which may be low as a consequence of either reduced endogenous HAT activity or increased endogenous HDAC activity (see pg. 137).  Francis et al. teach that increased histone acetylation can overcome the decrease of memory function seen in an amyloid depositing mouse model (see pg. 137).  Francis et al. teach that HDAC inhibitors, including TSA, enhance memory and synaptic plasticity mainly by the activation of key genes that are dependent of creb transcription activation (see pg. 137).  Francis et al. teach that using small molecules to target HDACs in AD patients could facilitate access to target HDACs in AD patients could facilitate access to long-term memories.  Novel HDAC inhibitors with minimized side effects are currently being developed by the pharmaceutical industry (see pg. 137).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kundu et al. (methods of treating a patient suffering from disease due to defects in gene regulation comprising administering to the subject a therapeutically effective amount of a compound of formula (I) optionally CTPB) by modifying CTPB by substituting its pentadecyl group with -OCH2CH2N(Me)2 and then administer that compound to a subject in a therapeutically effective amount to treat a neurodegenerative disease such as AD, memory retention in a subject afflicted with a neurodegenerative disease such as AD, or to increase the synaptic plasticity such as LTP in a subject afflicted with a neurodegenerative disease as taught by Payne et al. and Francis et al. because it would have been expected to advantageously enable overcoming a decrease in memory function in patients afflicted with a neurodegenerative disorder such as AD by modulating histone acetylation using advantageous activator with improved water solubility and bioavailability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kundu et al. by further administering a HCl addition salt of the compound made obvious by Kundu et al. and Payne et al. as taught by Payne et al. because it would have been expected to advantageously enable improved solubility in aqueous solvents.  The therapeutically effective amount is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at amount that is least about 1 mg/kg body weight in order to achieve optimal therapeutic efficacy while minimizing side effects.  

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kundu et al. (US 2006/0167107 A1; published 27 Jul. 2006; see IDS filed on 3 Nov. 2021), in view of Payne et al. (US 2007/0135438 A1; published 14 Jun. 2007; IDS filed on 3 Nov. 2021) and Mai et al. (Curr. Pharmaceutical Des.; published 1 Dec. 2009; see attached 892).

Kundu et al. teach as discussed above.
Kundu et al. do not teach a method for treating a neurodegenerative disease such as AD or a method for increasing memory retention or for increasing synaptic plasticity such as LTP in a subject, the method comprising administering a therapeutically effective amount of the pharmaceutical composition comprising the compound having the structure 
    PNG
    media_image2.png
    169
    170
    media_image2.png
    Greyscale
 optionally wherein the compound is a HCl salt.
	Payne et al. teach as discussed above.
	Mai et al. teach histone deacetylase inhibitors and neurodegenerative disorders (see title).  Mai et al. teach that in normal neurons, HAT and HDAC protein levels and corresponding activities remain in a highly harmonized state of balance that is responsible for regulated gene expression resulting in normal neurophysiological outputs like long term potentiation (LTP), learning and memory.  In neurodegenerative conditions, acetylation homeostasis becomes markedly altered (see pg. 3940).  In neurodegenerative diseases, neuronal histone acetylation level decreases globally, reflecting malfunctioning acetylation machinery.  Reduced histone acetylation can result from either decreased HAT activity or increased HDAC activity.  There appears to be no compensatory mechanism by which a decrease in HAT activity leads to an increase in HDAC protein levels. As a result of the restored acetylation homeostasis HDAC act as a protective agent in neurodegenerative diseases (see pg. 3943).  Mai et al. teach synaptic plasticity (see table 3).  Mai et al. teach huntington, PD, and AD (see pg. 3944-3948).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kundu et al. (methods of treating a patient suffering from diseases due to defects in gene regulation comprising administering to the subject a therapeutically effective amount of a compound of formula (I) optionally CTPB) by modifying CTPB by substituting its pentadecyl group with -OCH2CH2N(Me)2 and then administer that compound to a subject in a therapeutically effective amount to treat a neurodegenerative disease such as AD, memory retention in a subject afflicted with a neurodegenerative disease such as AD, or to increase the synaptic plasticity in a subject afflicted with a neurodegenerative disease as taught by Payne et al. and Mai et al. because it would have been expected to advantageously enable overcoming a decrease in memory function in patients afflicted with a neurodegenerative disorder such as AD by modulating histone acetylation using and advantageous HAT activator with improved water solubility and bioavailability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kundu et al. by further administering a HCl addition salt of the compound made obvious by Kundu et al. and Payne et al. as taught by Payne et al. because it would have been expected to advantageously enable improved solubility in aqueous solvents.  The therapeutically effective amount is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at amount that is least about 1 mg/kg body weight in order to achieve optimal therapeutic efficacy while minimizing side effects.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618